DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed February 26, 2021.
Claims 4 and 17 have been cancelled.
Claims 1, 5, and 12-15 have been amended. 
Claims 1-3, 5-16, and 18-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claims (1 and 15) are directed towards an electronic commercial goods condition report having components to document a condition of a commercial good, an electronic device to display said changeable electronic commercial goods condition report, having the system interface include a quick add button where a user can simply add line items related to the condition, the system allowing a user to add multiple line items to similar parts of the commercial good that are grouped together, and at least one data source connected to at least one electronic device. The claims are describing vehicle condition reports through an interface that includes a quick add button (as shown in Fig 6 is merely a drop down option) and multiple items grouped together. The condition reports are described as a document to assist sellers and buyers by providing a formal document regarding the condition of the vehicle being sold. Originally filed specification even discusses that “the general idea of the condition report is universal, i.e., the document provides information relating to one or more 
Step 2(a)(II) analysis considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements described in the independent claims are, “an electronic device”, “a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display”, and “at least one data source operatively connected to said at least one electronic device”. The additional elements are described in the independent claims within figures 1A and paragraphs [64-68]. The originally filed specification merely describes the additional elements are generic technological elements that are used to apply the abstract idea. Further, the condition report is merely a paper/pen document that is provided within the technological elements, which is merely providing a commonplace business method on a general purpose computer. Therefore, 
The amended claim elements discuss and describe a quick add button and multiple items for the user to provide the condition of similar parts. These elements are shown in Fig 6 and paragraphs 78-79 of the originally filed specification. These elements are merely interface elements that describe what is displayed for the user to interact within the system. These additional elements are merely generic technological interface elements to implement the abstract idea (vehicle condition reports). These aspects are not transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h).
Step 2(b) analysis considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements described in the independent claims are, “an electronic device”, “a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display”, and “at least one data source operatively connected to said at least one electronic device”. The additional elements are described in the independent claims within figures 1A and paragraphs [64-68]. The originally filed specification merely describes the additional elements are generic technological elements that are used to apply the abstract idea. Further, the condition report is merely a paper/pen document that is provided within the 
The amended claim elements discuss and describe a quick add button and multiple items for the user to provide the condition of similar parts. These elements are shown in Fig 6 and paragraphs 78-79 of the originally filed specification. These elements are merely interface elements that describe what is displayed for the user to interact within the system. These additional elements are merely generic technological interface elements to implement the abstract idea (vehicle condition reports). These aspects are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 2, 3, 5-7, 12-14, 16, and 18-20 do not describe any additional elements and merely describe further aspects of the identified abstract idea. The dependent claims are directed towards what the specific commercial good is being documented (vehicle), what the condition report includes (damage area lines, assessment of parameters, a work order with a required action), what the data sources are, how the interface is configured (table interface with tabs), linking the damage area to a request, and what the photo describes (linked to a damage area line). These elements merely describe further aspects of the 
Dependent claims 8-11 are directed towards additional elements that have to be considered under practical application and significantly more analysis. The dependent claims are directed towards a camera, a paint meter, a secondary electronic device, and the electronic device being a smartphone or tablet computer. Considering the originally filed specification, the additional elements are described in paragraphs [64-68 and 108]. The cited paragraphs merely describe the additional elements in terms of generic technological elements used as tools to apply the abstract idea. There is no claim language or description that indicates a technological solution to a technical problem or use of a specific machine. The technological elements are merely used to apply the abstract idea without transforming the abstract idea or being significantly more. Refer to MPEP 2106.05(f) and 2106.05(h). 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore, claims 1-20 are rejected under 35 USC 101 for being directed towards ineligible subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 10, 11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al [2017/0287019], hereafter Reid, in view of Humble et al [2014/0089208], hereafter Humble.
Regarding claim 1, Reid discloses a system for inspecting, documenting, reporting, or rating of a commercial good, comprising: 
an electronic commercial goods condition report having one or more information components which document a condition of a commercial good (Fig 1 and paragraphs [23-25]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device.); 
at least one electronic device having a screen for displaying images, a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display said changeable electronic commercial goods condition report having one or more information components which documents a condition of a commercial good, said processor configured to at least (Fig 1, 9, 12, and paragraphs [23-25 and 51-54]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device. The system uses an API interface with processors to implement the system.): 
generate a damage line item list which is displayed on said at least one electronic device, said line item list comprising data relating to a condition or damage of one or more parts of said commercial good, said damage line item list generated by using a quick add button which is configured to allow a user to populate said damage line item list with said data related to said condition or damage of one or more parts of said 8commercial good in a single step (Fig 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.); 
at least one data source operatively connected to said at least one electronic device (Fig 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.).  
Reid discloses the above-enclosed limitations regarding a vehicle conditioning system that allows a user to rate a vehicle through a mobile device application , however, Reid does not specifically disclose that the 
Humble teaches 2) allow a user to add multiple damage line items to similar parts of said commercial good parts that are grouped together, wherein when said user selects a description of said condition or damage of one or more parts of said commercial good of said commercial good parts grouped together, a damage line item is generated for each of said parts of said commercial good parts grouped together (Figs 2A-2C and paragraphs [35-38]; Humble teaches a similar vehicle condition rating system that allows a user to rate vehicle component conditions using an interface. The interpretation of the grouped together is through Humble (Fig 2A) that shows grouped components for the vehicle (having subsections of the door for repair including the paneling, door, and molding). Further, Humble teaches that a similar vehicle rating system has damage and condition items including damage line items that show the cost of the repair, as well as new grade/value of the vehicle upon completion of the repair. It would be obvious to combine the damage and grouped component line items of Humble with the vehicle condition system of Reid as Humble shows projected value of the vehicle for the cost and thus would allow a dealer/purchaser to have a greater amount of information that would allow greater profits for vehicle purchases/reselling [Humble 9].); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition rating system that allows a user to add vehicle component grades through an interface of Reid to include the ability to have a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs as taught by Humble since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as Humble shows projected value of the vehicle for the cost and thus would allow a dealer/purchaser to have a greater amount of information that would allow greater profits for vehicle purchases/reselling [Humble 9].
Therefore, from this teaching of Humble, it would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Reid further discloses wherein said electronic document is a condition report having data which provides a user an assessment as to the condition of said commercial good based on one or more parameters (Figs 1, 2, 3, and paragraphs [23-25 and 36]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device. Reid discloses that the grading is for different items of the vehicle (tires, interior, and body).).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
wherein said commercial good is a vehicle (Fig 1, 2, 3, and paragraphs [23-25]; Reid discloses that the rating system is for a vehicle.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Humble further teaches wherein said condition report includes a work order, said work order having at least one vehicle requirement that requires an action (Fig 2A-2C and paragraphs [35 and 43-46]; Humble teaches that the vehicle component condition report includes repair work. The interpretation of the “requires an action” is the approve element where the user selects the repairs to increase the value/condition).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Humble further teaches wherein said work order is electronically connected to a third party which can perform at least one vehicle requirement that requires an action (Fig 1 and paragraphs [27-28, 34, and 43]; Humble teaches that the user can connect with third party service providers that are able to repair the vehicle and provide damage data associated with the vehicle.).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
wherein said at least one data source comprises data relating to VIN decoding data, repair data for parts and labor estimating, wholesale, aftermarket and used parts repair data pricing, and vehicle rating data (Paragraphs [36 and 52-53]; Reid discloses a vehicle rating [36] and VIN decoding data aspect [52-53]. 
Further, within the combination, Humble teaches [43] vehicle damage and repair cost data.).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 	
Reid further discloses further including a camera (Figs 12 and paragraphs [25-28 and 84]; Reid discloses that the system includes an image capturing device (interpreted as camera).).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Reid further discloses further including a secondary electronic device (Paragraphs [47-50]; Reid discloses that the system includes a network of other users for the valuation and conditioning of the vehicle through a crowdsourced aspect (interpreted as secondary electronic device) where users provide networked user can provide input (bids) through the system.).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
wherein said secondary electronic device is a smart phone or tablet computer (Fig 3, 4, and paragraphs [24 and 47-50]; Reid discloses that the system includes a network of other users for the valuation and conditioning of the vehicle through a crowdsourced aspect (interpreted as secondary electronic device) where users provide networked user can provide input (bids) through the system. Reid discloses that the system can be implemented on a mobile device (smartphone and tablet are listed).).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Humble further teaches wherein a photo or video of said vehicle is linked to said damage line item (Figs 2a-2c and paragraphs [35-38]; Humble teaches that a system can link a photo of a damage to a damage line item (as shown in Fig 2A-2C).).  
Regarding claim 15, Reid discloses a method for inspecting, documenting, reporting, or rating of a commercial good comprising: 
using at least one electronic device for generating an electronic commercial goods condition report having one or more information components which documents a condition of a commercial good, said at least one electronic device having a screen for displaying images, a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display an electronic commercial goods condition report having information which documents a condition of said commercial good (Fig 1 and paragraphs [23-25 and 51-54]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device (smartphone or tablet). The system has an interface (as shown in Fig 1) that displays images for the user. Further, the system uses an API interface with processors to implement the system. Paragraphs [52-53] discuss the server and other processor system operations to implement the vehicle rating system.); 
generating a damage line item comprising data relating to a condition or damage of one or more parts of said commercial good using: 
1) a quick add button configured to allow a user to populate said damage line item list with said data related to 12said condition or damage of one or more parts of said commercial good in a single step (Fig 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.), or 
using at least one data source operatively connected to said at least one electronic device to provide data which forms at least a part of said electronic commercial goods condition report information (Fig 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.).  
Reid discloses the above-enclosed limitations regarding a vehicle conditioning system that allows a user to rate a vehicle through a mobile device application , however, Reid does not specifically disclose that the rating system allows a user to add multiple damage line items to similar parts;
Humble teaches 2) adding multiple damage line items to similar parts of said commercial good parts that are grouped together, wherein when said user selects a description of said condition or damage of one or more parts of said commercial good of said commercial good parts grouped together, a damage line item is generated for each of said parts of said commercial good parts grouped together (Figs 2A-2C and paragraphs [35-38]; Humble teaches a similar vehicle condition rating system that allows a user to rate vehicle component conditions using an interface. The interpretation of the ; 
Reid discloses a vehicle condition rating system that allows a user to add vehicle component grades through an interface and Humble teaches a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition rating system that allows a user to add vehicle component grades through an interface of Reid to include the ability to have a similar vehicle rating system that allows a user to provide damage conditions of 
Therefore, from this teaching of Humble, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition rating system that allows a user to add vehicle component grades through an interface of Reid to include the ability to have a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs as taught by Humble for the purposes of Humble shows projected value of the vehicle for the cost and thus would allow a dealer/purchaser to have a greater amount of information that would allow greater profits for vehicle purchases/reselling [Humble 9]. 
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Reid further discloses wherein said commercial good to be inspected, documented, reported, or rated is a vehicle (Fig 1, 2, 3, and paragraphs [23-25]; Reid discloses that the rating system is for a vehicle.).  13
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Humble further teaches further including generating a work order having at least one vehicle requirement that requires an action (Fig 2A-2C and paragraphs [35 and 43-46]; Humble teaches that the vehicle component condition report includes repair work. The interpretation of the “requires an action” is the approve element where the user selects the repairs to increase the value/condition).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Humble further teaches further including linking a photo or video of said vehicle to a damage line item Figs 2a-2c and paragraphs [35-38]; Humble teaches that a system can link a photo of a damage to a damage line item (as shown in Fig 2A-2C).).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al [2017/0287019], hereafter Reid, in view of Humble et al [2014/0089208], hereafter Humble, further in view of Marr et al [2012/0246036], hereafter Marr.
Regarding claim 9, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system includes a paint meter; 
Marr teaches further including a paint meter (Figs 5-8 and paragraphs [62-63]; Marr teaches a similar vehicle valuation system where the valuation includes sensors (which includes a paint sensor) that measures quality or thickness of the paint. It would be obvious for one of ordinary skill in the art to combine the vehicle valuation and damage item system of the combination the ability to have a paint sensor as taught by Marr since the paint quality and thickness as determined by the paint sensor allows for a more objective standard when valuing a vehicle’s paint (which leads to a more accurate damage and valuation analysis).). 
Reid discloses a vehicle condition valuation system, Humble teaches that a similar vehicle valuation system provides damage and repair information for a grouping of components, and Marr teaches that a similar vehicle valuation and condition system has a paint sensor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle valuation and repair information system as taught by the combination to include the ability of having a paint sensor for vehicle valuation as taught by 
Therefore, from this teaching of Marr, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle valuation and repair information system as taught by the combination to include the ability of having a paint sensor for vehicle valuation as taught by Marr for the purposes of the paint quality and thickness as determined by the paint sensor allows for a more objective standard when valuing a vehicle’s paint (which leads to a more accurate damage and valuation analysis).
Claim 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al [2017/0287019], hereafter Reid, in view of Humble et al [2014/0089208], hereafter Humble, further in view of Bundy [2010/0257104].
73McHale & Slavin, P.A.Regarding claim 12, the combination discloses the above-enclosed limitations of the vehicle condition report, however, the combination does not specifically disclose the tabs covering multiple areas;
Atty Docket No. 3452U.008R wherein said vehicle condition report uses a table configurable interface having one or more tabs covering multiple areas or characteristic of said vehicle (Figs 3-7 and paragraphs [31-42]; Bundy teaches that a similar vehicle valuation system allows a table configurable interface having one or more tabs. The tabs and multiple areas covering characteristics of the vehicle are shown in Figs 3-7 with the different tabs (shown with the top right of the interface and top left showcasing what the information within that specific tab). It would be obvious to combine the tabs of the interface of Bundy with the vehicle valuation system of the combination as the tabbed user interface allows for users to see the progress being made towards completion of the valuation process.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition and damage report system of the combination the ability to have the information presented in tabs as taught by Bundy since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results as predictable as the tabs of the interface allows for users to see the progress being made towards completion of the valuation process.
Therefore, from this teaching of Bundy, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 13, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system generates a request to transport or schedule logistics for vehicle to a predetermined vendor; 
Bundy teaches wherein said one or more damage line items are linked to generating a request to transport or schedule logistics for said vehicle to a predetermined vendor (Paragraphs [63-65]; Bundy teaches that a similar vehicle condition system allows a user to request an inspection at a predetermined vendor (Pep Boys, Sears, Aamco) and that the inspection allows the system to have the seller make the vehicle available within a time period and the system representative will transport the vehicle to the inspection area. The combination teaches (within Humble) that the system has indications of the vehicle damage and including exterior vehicle damage, thus the request would be obvious in the combination to have an inspection to a vendor as taught by Bundy as the buyer would have greater peace of mind and have a fuller picture of the vehicle condition before purchasing or reselling (as per the combination with regards to a dealer purchase).).  

Therefore, from this teaching of Bundy, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition and damage valuation system of the combination the ability for the damage aspect to request logistics to a predetermined vendor as taught by Bundy for the purposes of the buyer would have greater peace of mind and have a fuller picture of the vehicle condition before purchasing.
Regarding claim 18, the combination teaches the above-enclosed limitations;
 	 Reid discloses allow a user to note the inclusion or condition of one or more of the vehicle attributes relating to an interior portion, mechanical component, an exterior portion of said vehicle, and an options tab to guide said user through options that are contained in said vehicle to generate said electronic vehicle condition report (Paragraphs [36]; Reid discloses that the system allows a user to input regarding interior, tires, and body (interpreted as exterior portion). Reid also discloses that the system includes an information element to ensure consistency in rating for the different components (interpreted as the options through the “i” element as shown in fig 2 and paragraph [36]). 
Further, Humble, in combination, teaches [8-10] that the damage condition aspect includes mechanical issues.).  
The combination teaches the above-enclosed limitations with regards to a user input interface that allows input for vehicle attributes, however, the combination does not specifically teach that the system uses a vehicle tab component;
Bundy teaches further including the use of a vehicle tab component configured to (Figs 3-7 and paragraphs [31-42]; Bundy teaches that a similar vehicle valuation system allows a table configurable interface having one or more tabs. The tabs and multiple areas covering characteristics of the vehicle are shown in Figs 3-7 with the different tabs (shown with the top right of the interface and top left showcasing what the information within that specific tab). It would be obvious to combine the tabs of the interface of Bundy with the vehicle valuation system of the combination as the tabbed .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition and damage report system of the combination the ability to have the information presented in tabs as taught by Bundy since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results as predictable as the tabs of the interface allows for users to see the progress being made towards completion of the valuation process.
Therefore, from this teaching of Bundy, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition and damage report system of the combination the ability to have the information presented in tabs as taught by Bundy for the purposes of the tabs of the interface allows for users to see the progress being made towards completion of the valuation process.

Response to Arguments
In response to the arguments filed on February 26, 2021 on pages 15-17 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards additional elements that are more than the identified abstract idea. 
Examiner respectfully disagrees.
Examiner notes regarding the arguments directed towards the condition report while discuss that condition reports are universal, but, as Applicant has pointed and argued, differ significantly with how they are generated is not a discussion as to how the claimed invention’s specific implementation of condition reports are transformative into a practical application or significantly more than the identified abstract idea. Vehicle condition reports are commonplace within the prior art of vehicle damage and reselling aspects in terms of valuing and determining the vehicle in a certain condition is worth $X or needs a certain repair. Further, the quote from the originally filed specification, as cited in the 35 USC 101 rejection, was to show that the condition report, as claimed, is within the commonplace business practice of vehicle condition reports. 
With respect to the arguments of the additional elements being more than the abstract idea, there is no specific argument as to which claim elements are directed towards being significantly more or transformative into a practical application. How the report is generated is merely generated 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application and thus the 35 USC 101 rejection is maintained for claims 1-3, 5-16, and 18-20, as rejected above in light of the amended claim elements.
In response to the arguments filed on February 26, 2021 on pages 17-20 regarding the 35 USC 102 rejection, specifically that the cited prior art of Marr does not specifically anticipate the amended claim elements. 
Applicant’s arguments with respect to claim(s) 1-3, 7-13, 15, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of 
Claim 9 does rely on the reference of the argument of Marr et al in terms of teaching the paint sensor and thus claim 9 has been considered and maintained with Marr, but the rejected has been changed to a 35 USC 103 rejection of Reid et al in view of Humble et al further in view of Marr et al.
In response to the arguments filed on February 26, 2021 on pages 20-23 regarding the 35 USC 103 rejection, specifically that the cited prior art of Marr in view of Humble does not specifically anticipate the amended claim elements. 
Applicant’s arguments with respect to claim(s) 1-3, 5-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Marr has been reconsidered in light of the amended claim elements and Examiner has changed the prior art rejection of Marr in view of Humble into a 35 USC 103 rejection of Reid et al in view of Humble et al (and thus Marr et al argumetns are moot as not within the claims as argued).
Reid discloses the amended claim elements of “generate a damage line item list which is displayed on said at least one electronic device, said line item list comprising data relating to a condition or damage of one or more parts of said commercial good, said damage line item list generated by using a quick add button which is configured to allow a user to populate said damage line item list with said data related to said condition or damage of one or more parts of said 8commercial good in a single step (Fig 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.); 
at least one data source operatively connected to said at least one electronic device”. Reid discloses (Fig 2 and paragraphs [35-37]) that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.
Reid discloses the above-enclosed limitations regarding a vehicle conditioning system that allows a user to rate a vehicle through a mobile 
Humble teaches “2) allow a user to add multiple damage line items to similar parts of said commercial good parts that are grouped together, wherein when said user selects a description of said condition or damage of one or more parts of said commercial good of said commercial good parts grouped together, a damage line item is generated for each of said parts of said commercial good parts grouped together”. Humble teaches (Figs 2A-2C and paragraphs [35-38]) a similar vehicle condition rating system that allows a user to rate vehicle component conditions using an interface. The interpretation of the grouped together is through Humble (Fig 2A) that shows grouped components for the vehicle (having subsections of the door for repair including the paneling, door, and molding). Further, Humble teaches that a similar vehicle rating system has damage and condition items including damage line items that show the cost of the repair, as well as new grade/value of the vehicle upon completion of the repair. 
It would be obvious to combine the damage and grouped component line items of Humble with the vehicle condition system of Reid as Humble shows projected value of the vehicle for the cost and thus would allow a dealer/purchaser to have a greater amount of information that would allow greater profits for vehicle purchases/reselling [Humble 9].
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Reid in view of Humble, and, where appropriate, in further view of Marr and Bundy. 
Lacking any further arguments claims 1-3, 5-16, and 18-20 are maintaining the prior art rejections, as rejected above in light of the amended claim elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689